Title: To Benjamin Franklin from Valltravers, 14 April 1778
From: Valltravers, Johann Rodolphe
To: Franklin, Benjamin


  Rockhall, at Bienne, in Switzerland, Ap. 14th. 1778.
  Dear Sir! My truely Venerable, and much respected Patron!
The Joy I feel on the Reception of your kind Favor of March 27th., which has finally reached me this Morning, no Words can express. Your long Silence began to raise in my Mind, dreadfull apprehensions of the Loss of your Excellency’s inestimable old Friendship and Regard; which, being the greatest Comfort, the most valuable Treasure, and most honorable of all my Titles, I would not forfeit, as long as I live. My Fears have been the more allarming, as it has been of late, the Study of my Ennemies, not only to rob me of my Fortune, but even of my Reputation, by the blackest aspersions.
It gives me great Pleasure to find, that all my Letters and Parcells are come safe, and have proved acceptable. I hope my last, of March 28th., by my young Friend Hartmann, an ingenious Painter in Landschapes, has been, by this Time, likewise delivered. Please to accept my best Thanks for the Protection granted to my Letter for Mr. President Lawrence. I much long to hear the Fate of my anterior Letter and answer to my worthy friend Col: Henry Laurence of Charlestown, of Jany. 21t., from Lÿons; As also of my Letter to my Countryman Captn. Minning, of Septr. 26th. from this Place, in favor of his Daughter at Thoune, humbly recommended to Your kind Conveÿance at large, not knowing, which Part of America he now inhabits, having Possessions in most Provinces.
I shall recieve a Copy of your Treaty with France, with Thanks; And if agreable, offer You my observations on the same. I hope, it does not preclude G.B. for ever, from proper Connections with your independent Commonwealth; such as might prove mutually beneficial, and inoffensive to the States in Friendship with You. But, it requires Time, better Policy, and better Treatment on the Side of George III to heal the many bleeding Wounds, inflicted by a wicked Parent, to a dutyfull, affectionnate, blooming and promising Child. May He percieve his Errors at last, and adopt better Councils!
Since both Commonwealths, your and our XIII. united Cantons, are become the faithfull Allies of France, what should hinder us, to form between us both, such a Connection of Amity, of acknowledging and warranting our Independence, of mutual Defense against all Invaders, and of reciprocal good offices, as Might still add to our Security, and avert any sinister Designs of ambitious Neighbours upon our Liberties? I, for my Part, can see no Impediment. On the contrary. If such overtures should be made to our 13. Cantons in General, from your 13. united States, I have my very good Reasons to believe, they would be well recieved, and duly attended to. Let us be united, as two Sister-Republicks, in spite of all arbitrary, invidious, and infesting Ennemies! Let us jointly maintain the Rights of Humanity, legal Liberty, Toleration, and Property secured to honest Industry! Let us enjoy the well earned Blessings of Peace, incourage Arts and Sciences, and be the Asÿlum to its oppressed Votaries! This, my dear Friend, is a noble Task! worthy of your generous Countenance; the fond Wish of my Wellmeaning Heart; and to promote which, You may freely command my most strenuous Labors! Situated, as our little Republicks are, they dare not make the first Step, and offer the first Overtures, for Fear of giving Ombrage, or of disobliging certain powerfull neighbors. But, a first Proposal and sketch of a Plan, once brought before them, thro’ Your Excellency, even by a private Letter to me; it would be a sufficient Foundation, to deliberate upon it, and to bring so wished for a Negociation into Forwardness.
Sure, Your Excellency is joking, in mentioning Poverty as the Lot of Your united States. A Plan, (similar to that I proposed to France, but impracticable under an arbitrary Government, and of which I here inclose the impartial opinion of one of the greatest Merchants of that Kingdom,) would soon render America the richest, most powerfull, and happiest State, ever known on this Globe. This, my dear Sir is another Subject, I have much at Heart; and by which I might deserve well of your Constituents, if at any Time, called for under Your Excellency’s Patronage. Mean while, I am most faithfully devoted Loyal Servant
Rodh. Valltravers
 
Notation: Vautravers Rodh. April 14. 1778.
